Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-45 are currently pending and a preliminary amendment to the claims filed on 02/19/2021 is acknowledged.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021; 04/29/2021; 11/17/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Specification
The abstract of the specification is objected to a minor informality. 

Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives... See MPEP 608.01(b) for guidelines for the preparation of patent abstracts.  
In the instant case, the abstract does not appear to be consistent with the claimed invention. Appropriate correction is requested. 

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, independent claims 21 and 43 would be allowable by respectively incorporating the subject matter of claim 33. And, independent claim 44 would be allowable by incorporating weight ratios of first to second phases and second to third phases of claim 33. The applied art does not expressly teach the weight ratios of the multiphases in the multi-phase composition. 

Claim Objections
Claims 21, 24, 29, 31 and 43-45 are objected to a minor informality. 
Each of claims 21, 24, 29, 31 and 43-45 are not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, “selected or chosen from A, B, or C” can be used (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)). 
Each of claims 21, 43 and 44 recites “camauba wax”, but is it a typo of ‘carnauba’ wax?  
Each of claims 21 and 44 recites “hypro mellose”, “hydroxyl propyl methyl cellulose” but it appears that they are the same materials. Further “hydroxy propyl methyl cellulose” and “hydroxypropyl-methyl cellulose” are duplicated therein. Furthermore, “hydroxy propyl methyl cellulose” would be better to write as “hydroxypropyl methyl cellulose”. 
Each of claims 24, 31 and 44 uses abbreviation “THC” but which should be spelled out in the first occurrence. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-32 and 34-45 are rejected under 35 USC 103 as being obvious over Morrison et al. (US5827531A) in view of Baron et al. (US2012/0177730A1) 

Applicant claims composition comprising multi-phases filed on 02/19/2021:

Determination of the scope and content of the prior art
Morrison teaches multilayered (=multi-lamellar) microcapsules comprising alternating layers of hydrophilic and hydrophobic immiscible liquid phases using different polymer/solvent systems and making thereof (abstract); the multilayered microcapsules comprises at least three alternating layers or phases or four or more layers or phases (e.g., col. 11, lines 19-33 and claims 1, 21-23); for example, the first/second layers or phases comprise polymers and solvents wherein the first/second polymers are selected from gelatin, gum tragacanth, guar gum, gum arabic, alginates, carboxymethyl cellulose (CMC), hydroxypropyl cellulose (HPC), carboxypropyl cellulose (CPC), etc. (e.g., col. 8, lines 2-6 and 26-44) which reads on the instant first/second fillers; the third phase comprises an oil or C20-38 paraffin wax and polymer and may further contain a pharmaceutical composition (e.g., col. 10, lines 25-34 and claims 8 & 21) which reads on the claimed active agent; the phases are dispersed in adjacent or next phases and encapsulated by next phases  (see e.g., Figures); the phases can contain active agents such as tetrahydrocannabinol (col. 18, line 45); the composition further comprises surfactants and co-surfactants including polyethyoxylated sorbitan esters( =Tween) or medium-chain alcohol or sorbitan monooleate treated with ethylene oxide (=Span), PEG, dextran, C12-20 fatty acids, those of Table of col. 6 and in one embodiment, the second/third phases contain surfactants (e.g., col. 6: Table and col. 8, lines 35-44); the first phase having organic solvent and polymer selected from glycerol monostearate, cholesterol, phytosterol, lecithin, choline, etc., is water insoluble, and the third phases comprising oil or C20-38 paraffin oil is water insoluble, and the second phase and the fourth phase could be hydrophilic because the prior art teaches alternating hydrophilic and hydrophobic liquid layers (e.g., col. 14, lines 1-5); the microcapsules may have different release rate of the encapsulated drugs and the outer layer comprised of hydrophobic or hydrophilic polymers which has the advantage of allowing design of the appropriate drug diffusion and release characteristics  (col. 15, lines 14-23) and the release is provided in a sustained release manner (col. 5, lines 5-6) which reads on the claimed controlled release; microcapsule has 1-20 microns, 50-300microns or 300 microns or more (col. 9, lines 12-23) which overlaps the instant range of smaller than 500 microns (instant claims 21, 29, 38, 43, 45, in part and claims 22-24, 26-28, 31, 37, and 44).  
However, Morrison does not expressly teach the active agents of claims 21, 43 and 45. The deficiencies are cured by Baron. 
Baron teaches a composition using multilayer system including bilayers where the matrix/membrane is present and the matrix can comprise polymer selected from hydrophobic or hydrophilic polymers such as CMC or alginate ([1278-1280]) and the composition includes active agent such as caffeine ([0393]), cinnamon oil and ginko bilboa extract ([0367]), syzygium aromaticum ([0412]), bacopa ([1093]), etc. (instant claims 21,  43 and 45 – active agents)

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Morrison is that Morrison does not expressly teach the active agents of instant claims 21, 43 and 45. The deficiency is cured by Baron.
2. The difference between the instant application and Morrison/Baron is that Morrison/Baron does not expressly teach release rates of instant claims 25, 30, 32, 36, 39 and 40-42; and glass transition/melting temperatures and storage condition and shelf life of instant claims 34-35 and 38. 
3. The difference between the instant application and Morrison/Baron is that Morrison/Baron does not expressly teach the embodiments of instant claims 21 and 43-45. 
4. The difference between the instant application and Morrison/Baron is that Morrison/Baron does not expressly teach species of polymers and active agents other than the species as taught by the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, food, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify active agents of Morrison with additional active agents as taught by Baron.  
One of the skilled in the art would have been motivated to do so because adding  second active agents in certain phases different from the phase having the first active agents would deliver multi-active agents at a time. 
2. Regarding properties of glass transition/melting temperature and storage stability of the composition, it would be implicit because Morrison/Baron teaches/suggests the same composition as instantly claimed and thus the claimed properties would be inseparable from the composition of the applied art. In this context, please see "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” MPEP 2112.01. The claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  Further as to the release rates, Morrison teaches sustained release type using various polymer coatings for controlling release rates and thus optimizing release rate as claimed would be within skill and knowledge of the ordinary artisan. 
3.  Morrison teaches multi-layered phases including at least three (e.g., four) phases and each phase requires polymer filler and third layer can have a pharmaceutical composition having an active agent and therefore, the ordinary artisan would design the claimed embodiments without undue experimentation. Specifically, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].  Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to rearrange the disclosed elements and embodiments of the cited reference to prepare the instantly claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.
4. Although Morrison/Baron teaches the species of polymers and active agents as noted above, they do not teach the claimed species other than those of the applied art. However, the claimed species of polymers active agents other than those of the applied art would be an obvious variation because any of the claimed polymer fillers and active agents would have yielded no more than the predictable results, and selecting one of them would be a matter of choice or design.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613